DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites in the preamble “fabricating a corner of a plastic window frame,” however the scope of claim 12 is amended to recite a plurality of frame members “sufficient to assemble the entirety of the window frame.”  Its unclear if the scope of the claim is directed toward forming a corner or to the entirety of the frame, as the language of the preamble does not match the language of the claim body.  
Claim 12 recites the limitation "the first end and the second end of a second frame member" in line 7.  There is insufficient antecedent basis for this limitation in the claim. The claim establishes “a first end and a second end of one frame member” but “the first end and the second end of the second frame member” does not appear to refer to the same “first end” and “second end” as the frame member is different.  The claims do not actively establish a first end and a second end of the second frame member before referring to “the first end” and “the second end.” 
Claim 12 recites the limitation "the first end and the second end of each frame member" in lines 12 and 17.  There is insufficient antecedent basis for this limitation in the claim. The claims only disclose first end and second end of one frame member and a second frame member. The claims do not previously establish each frame member as having a first end and second end, as the plurality of associated frame members can include more than the one frame member and the second frame member. 
Claim 12 recites the limitation "the first end and the second end of the plurality of associated frame members" in line 15 and “the ends of the plurality of associated frame members,” in line 19.  There is insufficient antecedent basis for these limitations in the claim. The claims only disclose first end and second end of one frame member and a second frame member. The claims do not previously establish the plurality of associated frame member as having a first end and second end, as the plurality of associated frame members can include more than the one frame member and the second frame member.  
	Claim 12 only establishes “a first end” and “a second end” for the “one frame member,” and it’s unclear from the claim language if each of the plurality of frame members is required to have a first end and a second end. The remainder of claim 12 is unclear what claim features are being referred to when the claim recites “the first end” and “the second end” or “the ends” of the plurality of associated frame members.
 Claims 13-19 depend from a rejected base claim, incorporates the indefinite language through dependency and are rejected for the same reasons as the base claim. 
Claims 16 and 17 recite “the step of heating a set of ends of the plurality of associated frame members.” There is insufficient antecedent basis for this limitation.  Claim 12 establishes a heating step, but its unclear if claims 16-17 are referring to the same heating step, as the language about the ends does not match the claims.  Its also unclear what ends are included in “a set of ends.” 
Claims 16 and 17 recite “the heat plate,” and is unclear to which heat plate is being referred or if the claim language is directed to each heat plate, as claim 13 establishes a heat plate attached to each welding head, and a plurality of welding heads. 
Claim 20 recites in the preamble “fabricating a corner of a plastic window frame,” however the scope of claim 20 is amended to recite a “four discrete associated frame members.”  It’s unclear if the scope of the claim is directed toward forming a corner or to the entirety of the frame, as the language of the preamble does not match the language of the claim body.  
Claims 21 and 26-31 depend from a rejected base claim, incorporates the indefinite language through dependency and are rejected for the same reasons as the base claim. 
Claim 32 recites “the end” in lines 10 and 12, but previously recites “a first end” and “a second end” and it’s unclear to which end “the end,” is being referred. 
Claims 33-35 depend from a rejected base claim, incorporates the indefinite language through dependency and are rejected for the same reasons as the base claim. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-21 and 26-35 are rejected under 35 U.S.C. 103 as being unpatentable over Kownacki [US2007/0157455, newly cited] in view of Hiebeler [EP3072668, newly cited, machine translation provided and cited to].
Kownacki discloses a method of fabricating a corner of a plastic window frame (paragraph 0009), said method comprising:   providing an apparatus for manufacturing rectangular frames of plastic material (paragraph 0003, 0011); loading a plurality of associated frame members (two horizontal frame members and two vertical frame members) sufficient to assemble the entirety of the window frame into the apparatus (paragraph 0009); locating a first end and a second end of one frame member of the plurality of associated frame members relative to the first end and the second end of a second frame member of the plurality of associated frame members (positioning each frame member; paragraph 0009); selectively securing the plurality of associated frame members (clamping each frame member; paragraph 0009); moving the first end and the second end of each frame member of the plurality of associated frame members to positions relatively close to a heat plate and not touching the heat plate (paragraph 0009, 0037); heating the first end and the second end of the plurality of associated frame members utilizing radiation and convection of heat developed by the heat plate (paragraph 0037, 0039-41); moving a set of ends including the first end and the second end of each frame member of the plurality of associated frame members into contact with each other (paragraph 0009, 0041-42); holding the ends of the plurality of associated frame members in contact during a cooling cycle (implied as the heating is stopped and the frame members are still held in the clamps, paragraphs 0041-42, 0047); and releasing the plurality of associated frame members for an unloading process (paragraph 0047). 
Kownacki discloses cutting each frame member to a desired cut length (paragraph 0009, 0038. While Kownacki implies material is removed from each frame member, its unclear if the members are considered to be associated when they are cut.  
Hiebeler discloses a method of manufacturing a corner of a plastic window frame.  Hiebeler discloses a machining step to remove material from each end of each of the frame members while the frame members are in a clamping position, therefore the frame members are clearly associated at the time of Hiebeler’ s machining step (pages 1-2). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kownacki by removing material from associated frame members as taught by Hiebeler in order to prevent the formation of the welding bead, to ensure a significant amount of melting and burning of material does not take place, and to ensure parallel contact surfaces are formed. 
With respect to claim 13, Kownacki discloses an apparatus frame (figure 2, 0011); a plurality of welding heads movably mounted to the apparatus frame, wherein more than one welding head of the plurality of welding heads is movable relative to the apparatus frame and more than one welding head of the plurality of welding heads is movable relative to each of the other welding heads (paragraphs 0011, 0033-34, 0037-38); a material clamp mounted to each welding head, the material clamp cooperates with an associated frame member to hold the associated frame member in a desired location during a frame assembly operation (paragraphs 0009 0033, 0036); and a heat plate movably attached to each welding head, wherein the heat plate can be selectively positioned to an operating position (paragraph 0037).  
With respect to claims 14-15, Kownacki discloses 900° F and about 1000° F (paragraph 0040). 
With respect to claims 16-17, Kownacki discloses the step of heating a set of ends of the plurality of associated frame members includes moving the associated frame member to within a distance spaced from the heater at a distance sufficient to enable melting of the end of the frame member (paragraph 0039).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kownacki by using a distance within the claimed range as one of ordinary skill would be capable of determining an operable range to ensure the ends are enable to be melted without contacting the heater.  
With respect to claim 18, Hiebeler discloses the step of heating a set of ends of the plurality of associated frame members includes moving the associated frame member to within a distance between about 0.001-inch (0.0254 millimeter) and about 0.006-inch (0.1524 millimeter) of the heat plate when the heat plate is in the operating position without creating contact between the heat plate and the associated frame member (page 3, 6-8). 
With respect to claim 19, Hiebeler discloses the cutting device cuts an associated frame member to a near net dimension (pages 2-3, 5). 
With respect to claim 20, Kownacki discloses a method of fabricating a corner of a plastic window frame, said method comprising: providing a plurality of four discrete associated frame members, the four discrete associated frame members to be assembled to form the window frame (paragraph 0003, 0011); and then locating the plurality of discrete associated frame members (paragraph 0009); and then selectively securing the plurality of associated frame members (paragraph 0009); and then moving a heat plate between a set of ends of the plurality of associated frame members (paragraph 0009, 0037); heating the set of ends of the plurality of associated frame members utilizing only radiation and convection of heat developed by a heat plate without creating contact between the heat plate and the associated frame members (paragraph 0037, 0039-41); holding the ends of the plurality of associated frame members in contact during a cooling cycle (implied as the heating is stopped and the frame members are still held in the clamps, paragraphs 0041-42, 0047); and releasing the plurality of associated frame members for an unloading process (paragraph 0047). 
Kownacki discloses cutting each frame member to a desired cut length (paragraph 0009, 0038. While Kownacki implies material is removed from each frame member, it’s unclear if the members are considered to be associated when they are cut.  
Hiebeler discloses a method of manufacturing a corner of a plastic window frame.  Hiebeler discloses a machining step to remove material from each end of each of the frame members while the frame members are in a clamping position, therefore the frame members are clearly associated at the time of Hiebeler’ s machining step (pages 1-2). 
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kownacki by removing material from associated frame members as taught by Hiebeler in order to prevent the formation of the welding bead, to ensure a significant amount of melting and burning of material does not take place, and to ensure parallel contact surfaces are formed. 
With respect to claim 21, Kownacki discloses moving the heat plate comprises positioning the heat plate at least one of parallel or nearly parallel to a cut edge of the associated frame member (Figure 7). 
With respect to claim 26, Kownacki discloses different thermoplastic materials are used (paragraph 0033), and controlling the length of the method of the plastic member (paragraph 0040). One of ordinary skill would appreciate different thermoplastic materials have different melting temperatures, and to heat to the melting temperature would require heating to the melting temperature of the particular material being used.  
With respect to claims 27-28, Kownacki discloses the step of heating a set of ends of the plurality of associated frame members includes moving the associated frame member to within a distance spaced from the heater at a distance sufficient to enable melting of the end of the frame member (paragraph 0039).  It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kownacki by using a distance within the claimed range as one of ordinary skill would be capable of determining an operable range to ensure the ends are enable to be melted without contacting the heater.  
With respect to claim 29, Kownacki discloses distance between the heat plate and the associated frame members is maintained by a servo motor urging movement of a welding head and a material clamp (paragraphs 0009, 0034). 
With respect to claim 30, Kownacki discloses holding the ends of the plurality of associated frame members in contact during a cooling cycle includes exerting and maintaining a pressure acting on adjacent associated frame members to form a weld at a contact surface of the associated frame members (paragraph 0047). 
With respect to claim 31, Kownacki discloses a double-welding head and a plurality of material clamps are used to cooperate with multiple associated frame members to hold the associated frame members in a desired location during a frame assembly operation to create more than one rectangular frame during a single operation cycle (paragraph 0010, 0012). 
With respect to claim 32, Kownacki discloses a method of fabricating a corner of a plastic window frame, said method comprising: providing an apparatus for manufacturing rectangular frames of plastic material (paragraph 0003, 0011); and then loading a plurality of associated frame members into the apparatus (paragraph 0009); and then locating the plurality of associated frame members (positioning each frame member; paragraph 0009); and then selectively securing the plurality of associated frame members (clamping each frame member; paragraph 0009); and then heating the end of each frame member of the plurality of associated frame members (paragraph 0037, 0039-41); and then moving the end of each frame member of the plurality of associated frame members into contact each other (paragraph 0009, 0037); and then holding a set of ends of the plurality of associated frame members in contact during a cooling cycle (implied as the heating is stopped and the frame members are still held in the clamps, paragraphs 0041-42, 0047); and then releasing the plurality of associated frame members for an unloading process (paragraph 0047). 
Kownacki discloses cutting each frame member to a desired cut length to a near net dimension (paragraph 0009, 0038), it’s unclear if the members are considered to be associated and within the apparatus when they are cut.  Kownacki does not disclose cutting both a first end and a second end of each frame member. 
Hiebeler discloses a method of manufacturing a corner of a plastic window frame.  Hiebeler discloses a machining step to remove material from each end of each of the frame members while the frame members are in a clamping position, therefore the frame members are clearly associated at the time of Hiebeler’ s machining step (pages 1-2).
It would have been obvious to one of ordinary skill in the art at the time of invention to modify the method of Kownacki by removing material from associated frame members as taught by Hiebeler in order to prevent the formation of the welding bead, to ensure a significant amount of melting and burning of material does not take place, and to ensure parallel contact surfaces are formed. 
With respect to claim 33, Kownacki discloses the near net dimension is a length oversize between about 0.002 inches (0.05 1 mm) and about 0.010 inches (0.25 mm) (paragraph 0038). 
With respect to claim 34, Kownacki discloses using different thermoplastic materials (paragraph 0033). One of ordinary skill would appreciate different thermoplastic materials would melt at different rates, and that is obvious to optimize process parameters based upon the material used in the process. 
With respect to claim 35, Kownacki discloses the near net dimension is manually entered into a controller, the controller configured to position the associated frame members in a cutting operation (paragraph 0035). 
Response to Arguments
Applicant’s arguments with respect to LuSussa and Dommer have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL MCNALLY whose telephone number is (571)272-2685. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 571-270-5038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL MCNALLY/Primary Examiner, Art Unit 1746                                                                                                                                                                                                        



DPM
December 5, 2022